DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 8
	“the processing system” should be changed to: -- the data processing system --
2.	 In Claim 1, line 11
“the subsequent processing system” should be changed to: -- the subsequent processing unit --
3.	 In Claim 1, line 12
	“the presence” should be changed to: -- a presence --
4.	 In Claim 1, line 12
	“the received” should be changed to: -- a received --
5.	 In Claim 1, line 13
	“the trigger word model” should be changed to: -- a trigger word model --
6.	 In Claim 4, line 2
“the presence” should be changed to: -- a presence --
7.	 In Claim 10, line 3
“the subsequent processing system” should be changed to: -- the subsequent processing unit --
8.	 In Claim 10, line 3
     	“the presence” should be changed to: -- a presence --
9.	 In Claim 13, line 3
	“the predetermined classification” should be changed to: -- a predetermined classification state --
10.	 In Claim 20, line 7
“the control unit” should be changed to: -- a control unit --
11.	 In Claim 20, line 8
	“the subsequent processing system” should be changed to: -- the subsequent processing unit --
12.	 In Claim 20, line 9
     	“the presence” should be changed to: -- a presence --
13.	 In Claim 20, line 9
	“the received” should be changed to: -- a received --
14.	 In Claim 23, line 2
	“the audio signal” should be changed to: -- the received audio signal --
15.	 In Claim 23, line 2
“the presence” should be changed to: -- a presence --
16.	 In Claim 31, line 2
	“the ratio of the direct” should be changed to: -- a ratio of a direct --
17.	 In Claim 31, line 3
     	“the audio signal” should be changed to: -- the received audio signal --
18.	 In Claim 32, line 2
     	“the ratio of the direct” should be changed to: -- a ratio of a direct --
19.	 In Claim 32, line 3
     	“the audio signal” should be changed to: -- the received audio signal --


Response to Amendment
 	This office action is responsive to the applicant’s remarks received April 27, 2022.  Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32 have been fully considered and are persuasive. Claims 3, 6-9, 15-17, 19, 22 & 24-30 have been cancelled.


Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 


Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32. In view of “Applicant Arguments/Remarks Made in an Amendment” filed April 27, 2022. Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32 are now considered to be allowable subject matter. 


Allowable Subject Matter
1.	Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32 uniquely identify the distinct features of processing audio signals.
The closest prior art made of record is Ellis et al. (US 20130070928 A1) in combination with Jeyachandran (US 20150194151 A1) and further in view of Cornelisse et al. (US 20100202637 A1) and Jensen et al. (US 20150043742 A1).
The cited reference (Ellis ‘928) teaches methods, systems, and media for mobile audio event recognition are provided. In some embodiments, a method for recognizing audio events is provided, the method comprising : receiving an application that includes a plurality of classification models from a server, wherein each of the plurality of classification models is trained to identify one of a plurality of classes of non-speech audio events; receiving an audio signal; storing at least a portion of the audio signal; extracting, a plurality of audio features from the portion of the audio signal based on one or more criterion; comparing each of the plurality of extracted audio features with the plurality of classification models; identifying at least one class of non-speech audio events present in the portion of the audio signal based on the comparison; and providing an alert corresponding to the at least one class of identified non-speech audio events.
The cited reference (Jeyachandran ‘151) teaches methods and systems for modification of electronic system operation based on acoustic ambience classification are presented. In an example method, at least one audio signal present in a physical environment of a user is detected. The at least one audio signal is analyzed to extract at least one audio feature from the audio signal. The audio signal is classified based on the audio feature to produce at least one classification of the audio signal. Operation of an electronic system interacting with the user in the physical environment is modified based on the classification of the audio signal.
The cited reference (Coenelisse ‘637) discloses a method for operating a hearing system (1) comprising a user control (52) and a signal processing unit (30) controllable by adjustable parameters is described. It comprises a) providing (100) a first set of start-up parameter settings upon start-up (100) of said signal processor unit (30); b) using parameter settings comprised in or derived from said first set of start-up parameter settings as default parameter settings for said signal processing unit; d) upon operating said user control (52): obtaining a set of parameter settings currently used in said signal processing unit (30); e) deriving (160) a second set of start-up parameter settings in dependence of said first set of start-up parameter settings and of said set of parameter settings obtained in step d); f) using said second set of start-up parameter settings as said first set of start-up parameter settings when carrying out step a) upon a following start-up (180) of said signal processor unit. This makes is possible for a user of the hearing system to adjust to his preferences the way audio signals are processed in his hearing system (1). Preferably, the hearing system (1) comprises a classifier (70), and step e) is carried out in dependence of the result of a classification of a current acoustic environment.
The cited reference (Jensen ‘742) teaches a hearing device comprising a power source, electric circuitry, a loudspeaker, at least one microphone for sound from an acoustic environment, and at least one wireless receiver for wirelessly received sound signals. The microphone is configured to generate an environment sound signal. The wireless receiver is configured generate a source sound signal. The electric circuitry is configured to estimate at least one parameter of an impulse response from the location of the origin of the wirelessly received signal to the location of a user of the hearing device in dependence on the source sound signal and the environment sound signal. The electric circuitry is further configured to process the environment sound signal in dependence on the estimated at least one impulse-response parameter, thereby generating an output sound signal. The output sound signal is processed into sound by the loudspeaker.
The cited references fails to disclose a classification unit configured to receive data derived from an audio signal and, based on the received data, to determine a classification state of an acoustic environment; wherein access to a subsequent processing unit is controlled based on the classification state of the acoustic environment; wherein the data processing system further comprises a control unit to determine a control state of the processing system from a plurality of states including a first control state and a second control state, wherein the first control state is a default state; and wherein, in the first control state, the control unit is configured to generate a positive streaming indication in order to allow data access to the subsequent processing system, if an indication that data representing the presence of a trigger word is present in the received audio signal is received from the trigger word model. As a result, and for these reasons, Examiner indicates Claims 1, 2, 4, 5, 10-14, 18, 20, 21, 23, 31 & 32 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677